uniform issue list department of the treasury internal_revenue_service washington d c q tax exempt and government entities mar a legend individual a individual b plan x-1 plan x-2 ira y dear tttetees this is in response to a request for letter rulings submitted on date as supplemented on date date date and prior correspondence dated date concerning a direct_rollover of funds from a qualified_plan into a individual_retirement_account described in sec_408 of the internal_revenue_code code the facts and representations on which the request is based are as follows kek tk bikie individual a was born on individual a would have attained age on date and he died at age on individual b his surviving_spouse was born on on f and she will become age individual a established a corporation which adopted a defined benefit pension_plan as of date the defined benefit pension_plan was terminated and the assets were transferred to plan x-1 plan x-1 was amended and restated effective date by the adoption of a regional prototype non-standardized profit-sharing_plan plan x-2 section d of plan x-2 provides in part that unless otherwise elected the beneficiary of the pre-retirement survivor annuity shall be the participant's spouse section h of plan x-2 provides in part that notwithstanding any provision in the plan to the contrary distribution upon the death of a participant shall be made in accordance with the following requirements and shall otherwise comply with code sec_401 and the regulations thereunder section h iii provides in part that in the event the participant's spouse determined as of the date of the participant's death is his designated_beneficiary distributions must commence on or before december 31st of the calendar_year in which the participant would have attained age the adoption_agreement relating to plan x-2 provides that distribution upon death shail be made pursuant to the election of the participant or beneficiary and that the form of distributions may be made in lump sums an amendment to plan x-2 which was executed date describes optional direct rollovers of eligible rollover distributions as required by sec_401 of the code on date individual b the beneficiary of individual a's interest in plan x-2 transferred in a direct_rollover the entire balance in plan x-2 toa traditional individual_retirement_account ira y set up and maintained in the name of individual b on date individual b converted dollar_figure from her traditional_ira y to four separate roth_ira accounts with dollar_figure being transferred to each account except for the rollover these rulings concern the amounts still remaining in ira y individual b has four children individual b has signed a designation of beneficiary and election as to the form of benefits under code sec_401 with respect to her traditional_ira y individual b's designated_beneficiary form names her four living children the election form states in effect as follows was born on and my required_beginning_date will be date because will be in the immediately preceding calendar_year in the first calendar_year that attain age elect that distributions shall commence to me over the joint life expectancy of i ws _ eek toi ok etokidek myseif and my designated_beneficiary if permitted by the ira elect that my life expectancy shall not be recalculated for purposes of complying with the minimum_distribution_rules the beneficiary designation form also provides that if individual b has more than one designated_beneficiary as of her required_beginning_date her ira is to be subdivided into separate_accounts as of said date furthermore from that time forward each such account must bear its own pro_rata of gains and losses and shall otherwise be separately accounted for by letter dated date the taxpayer's authorized representative revised the request for rulings as follows although individual a died during calendar_year individual b's directly rolling over her plan x-2 distributions which occurred on or about date fulfilled the requirements of code sec_402 furthermore no part of said distribution constituted a required_distribution as that term is used in code sec_402 with respect to individual b because of the application of code sec_401 that for purposes of sec_408 of the code and the proposed income_tax regulations thereunder individual b's required_beginning_date for taking distributions from her traditional_ira y will be date that no excise_tax under sec_4974 of the code will be imposed with respect to calendar years prior to for a failure to make distributions from individual b's traditional_ira y that no excise_tax under sec_4974 of the code will be imposed with respect to calendar_year sec_2002 and thereafter so long as amounts actually distributed from individual b's ira y are greater than or equal to the minimum amounts required to be distributed to individual b under code sec_408 sec_402 of the code describes rules applicable to rollovers from exempt trusts and provides in part that any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except the following distributions a wk wek ok re kek a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a period of years or more and b any distribution to the extent the distribution is required under sec_401 sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a retirement_plan qualified in sec_401 and iv an annuity plan described in sec_403 sec_402 of the code provides generally that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 will apply to such distribution in the same manner as if the spouse were the employee except that the spouse shall transfer such distribution only to a sec_408 individual_retirement_account or a sec_408 individual_retirement_annuity sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified code sec_401 provides the rules governing required distributions from retirement plans qualified within the meaning of code sec_401 code sec_401 provides in relevant part that distributions from a qualified_plan must begin no later than april of the calendar_year following the calendar_year in which the plan participant attains age or if later the calendar_year in which the plan participant separates from service if said participant is nota percent owner code sec_401 provides that if a plan participant dies prior to his required_beginning_date distributions to his designated_beneficiary must begin no later that one year after the plan participant's date of death proposed_regulations issued kkk keek erk keee s under the authority of code sec_401 have extended the date untit december of the calendar_year following the calendar_year of death sec_401 a b iv of the code provides a special rule for a surviving_spouse of a plan participant if the surviving_spouse is the sole designated_beneficiary of the plan participant then distributions to said spouse need not commence until december of the year in which the plan participant would have attained age with respect to ruling_request number individual b was the sole designated_beneficiary under plan x-2 and as such individual b as surviving_spouse of individual a was eligible to delay the distribution of benefits under sec_401 until december of the calendar_year in which individual a would have attained age further individual b was eligible to transfer such distribution to ira y under sec_402 of the code and the direct transfer provisions of sec_401 a accordingly we conclude that individual b was eligible to make a direct a rollover of individual a's benefits under plan x-2 to ira y on prior to the date the distributions would have had to commence to individual a from plan x under the exception in code sec_401 of the code for the special rule for individual b as surviving_spouse of individual a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained individual b was born on date accordingly with respect to ruling_request we conclude that for purposes of sec_408 of the code and the proposed income_tax regulations thereunder individual b's required_beginning_date for taking distributions from her traditional ra y will be date and she will become age on with respect to ruling_request number and number sec_4974 of the code provides in part that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan including an ira as defined in code sec_408 is less than the minimum_required_distribution for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum distribution exceeds the actual amount distributed during the taxable_year since individual b as surviving_spouse made a direct_rollover to her own ira she will not be required to take a distribution from ira y until her required_beginning_date as defined in sec_401 of the code which is april of the year taek ek ok kkk following the year in which she attains age since there are no distributions required under sec_408 before individual b's required_beginning_date date there will be no excise_tax imposed under sec_4974 of the code as long as the calendar_year required_distribution is made prior to that date accordingly we conclude that no excise_tax under sec_4974 of the code will be imposed with respect to calendar years prior to for a failure to make distributions from individual b's traditional_ira y individual b's required_beginning_date will be april following the year in which she attains age her designated beneficiaries are her children the minimum distribution required must be equal to the quotient obtained by dividing the valuation as of the close of the preceding year by the applicable life expectancy the first distribution must be made before the required_beginning_date and the minimum distribution for all other calendar years including the minimum distribution for the distribution calendar_year which includes the required_distribution date must be made on or before december of that distribution calendar_year accordingly no excise_tax will be imposed with respect to calendar_year and thereafter under sec_4974 of the code so long as amounts actually distributed from individual b's ira y are greater than or equal to the minimum amounts required to be distributed to individual b under code sec_401 which is applicable to individual b's ira y because of code sec_408 these rulings are based on the assumption that plan x-2 was qualified under sec_401 a of the cade on date when individual b made a direct_rollover of individual a's benefits to ira y these rulings are also based on the assumption that ira y established by individual b meets and wilt meet the requirements of sec_408 of the code at all times relevant to the transactions described herein additionally it is based upon the assumption that the transaction described met all the applicable_requirements of sec_402 of the code these rulings do not address any issues that may arise under the proposed_regulations published pincite ilr b date concerning required distributions from retirement plans this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent the original and a deleted copy of this letter have been sent to your authorized representative in accordance with a power_of_attorney on file in this office tho oktoiok ke icek ie if you have any questions please contact me or ththhhhkhh kik thie sennrer at sincerely yours oi qe aw p oalter al pipkin manager employee_plans technical group tax exempt government entities division enclosures deleted copy of this letter notice of intention to disclose notice
